FI L E D
COLIN M. RUBICH

Assistant U.S. Attorney DEC 1 3 2018
U.S. Attorney’S Off“lce

2601 second Ave. N., Ste. 3200 §'§§.'l‘e¢‘éfsm'§§¢"a'§§
Binings, MT 59101 B'"'"gs D‘V‘S‘°"
Phone: (406) 247-4684

Fax: (406) 657-6989

E-mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 18-85-BLG-DLC
Plaintiff, 1:18-cr-00015

vs.

PLEA AGREEMENT

LARRY WAYNE PRICE JR., aka
L.J. Price,

Defendant.

 

 

Pursuant to Rule ll of the Federal Rules of Criminal Procedure, the United
States, represented by Assistant U.S. Attorney Colin M. Rubich, and the defendant,
Larry Wayne Price Jr., aka L.J. Price, and his attorney, Thomas J. Bondurant, Jr.,
have agreed upon the following:

1. Scope: This plea agreement is between the United States Attorney’S

Ofl`lce for the District of Montana, the Western District of Virginia, and the

 

CJLQ_ w L/_ IL Q,LLS//?
AUSADMT AUSAWDVA DEF ATTY Dare Pagel

defendant It does not bind any other federal, state, or local prosecuting,
administrative, or regulatory authority, or the United States Probation Offlce.

2. Charges: In CR 18-85-BLG-DLC, the defendant agrees to plead
guilty to the superseding information Counts l-III of the superseding information
charge wire fraud in violation of 18 U.S.C. §1343. These offenses carry a
maximum punishment of 20 years imprisonment a $250,000 fme, three years of
supervised release, and a $100 special assessment Count IV of the superseding
information conspiracy to commit money laundering in violation of 18 U.S.C.

§ l956(h). This offense carries a maximum punishment of 20 years imprisonment,
a fine of $500,000 or twice the value of the property involved in the transaction,
whichever is greater, three years of supervised release, and a $100 special
assessment The defendant will also admit the forfeiture allegation contained in
the superseding information

At the time of sentencing, the United States will move to dismiss the
indictment in CR 18-85-BLG-DLC, if the Court accepts this plea agreement

In l:lS-cr-O()Ol 5, the defendant agrees to plead guilty to the indictment
Count I of the indictment charges false statements in violation of 18 U.S.C.
§lOOl(a)(Z). This offense carries a maximum punishment of five years
imprisonment, a $250,000 fine, three years of supervised release, and a $10()

special assessment

 

C)m. /h¢ if *IDJ? lA/l?>;l%"

AUSADMT AUSAWDVA DEF ATTY Date Page 2

Prior to the guilty plea in this matter, the United States, in both the District
of Montana and the Western District of Virginia, and the defendant, will all agree
and consent to a transfer of jurisdiction to the District of Montana pursuant to Rule
20 of the Federal Rules of Criminal Procedure.

3. Nature of the Agreement: This plea agreement is governed by
Federal Rule of Criminal Procedure ll(c)(l)(A) and (B). The defendant
acknowledges that the agreement will be fulfilled provided the United States:

a) moves to dismiss, and the Court agrees to dismiss, the indictment in CR 18-85-
BLG-DLC; b) consents to the Rule 20 transfer of jurisdiction to the district of
Montana in l:lS-cr-00015; and c) makes the recommendations provided below.
The defendant understands that if the agreement is accepted by the Court, and the
indictment in CR lS-SS-BLG-DLC is dismissed, there will not be an automatic
right to withdraw the plea even if the Court does not accept or follow the
recommendations made by the United States.

4. Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of counts l through IV contained in the superseding information
in CR lS-SS-BLG-DLC and the sole count contained in the indictment in l:lS-cr-
00015. ln pleading guilty to counts I through III of the superseding information in

CR lS-SS-BLG-DLC, the defendant acknowledges that:

 

grew _4¢; ¢€_:r)Ll'¢>_//://r

AUSADMT AUSAWDVA DEF ATTY Date Page 3

First, that the defendant devised a scheme to defraud or to obtain money or
property by means of false or fraudulent pretenses, representations, or
promises;

Second, the Statements made or facts omitted as part of the scheme were
material; that is, they had a natural tendency to influence, or were capable of
influencing, a person to part with money or property;

Third, the defendant acted with the intent to defraud; that is, the intent to
deceive or cheat; and

Fourth, the defendant used, or caused to be used, wire, radio, or television
communication in interstate or foreign commerce to carry out cr attempt to
carry out an essential part of the scheme.

In pleading guilty to count IV of the superseding information in CR18-85-
BLG-DLC, the defendant acknowledges that:

First, there was an agreement between two or more people to commit
certain offenses under 18 U.S.C. § 1956, to knowingly conduct and attempt
to conduct financial transactions affecting interstate commerce, which
transactions involved the proceeds of specified unlawful activity, that is,
wire fraud; and;

Second, the defendant entered the agreement knowing of its objectives and
intending to accomplish at least one of those objectives

In pleading guilty to the indictment in l:lS-cr-00015, the defendant
acknowledges that:

First, the defendant made a statement;

Second, the statement was false;

 

 

M ?_¢,$ _/L za£_ i.,I_LLz//x”
AUSADMT AUSAWDVA DEF ATTY Date Page4

Third, the statement was material; and

Fourth, the defendant acted knowingly and willfully.

Finally, the defendant admits, pursuant to 18 U.S.C. § 981(a)(l)(C) and 28
U.S.C. § 2461(0), to forfeit any property, real and personal, which constitutes and
is derived from proceeds traceable to the offenses to which he will plead guilty or
which is a substitute asset The property includes, but is not limited to, the
following:

- Money judgment of $23,396,134.00 (in that such sum in aggregate
was obtained directly or indirectly as a result of said offenses or
is traceable to such property);

- Lot 1, Block l, of Price Subdivision, in the City of Billings, Yellowstone
County, Montana, according to the official plat on file in the office of the
Clerk and Recorder of said county, under Document No. 3724345,
together with all buildings, improvements, fixtures, easements, and
appurtenances thereto;

~ Lot 2, Block 1, of Price Subdivision, in the City of Billings, Yellowstone
County, Montana, according to the official plat on file in the office of the
Clerk and Recorder of said county, under Document No. 3724345,
together with all buildings, improvements, fixtures, easements, and
appurtenances thereto;

- Lot 3, Block l, of Price Subdivision, in the City of Billings, Yellowstone
County, Montana, according to the official plat on file in the office of the
Clerk and Recorder of said county, under Document No. 3724345,
together with all buildings, improvements, fixtures, easements, and
appurtenances thereto;

- Lot 4, Block 1, of Price Subdivision, in the City of Billings, Yellowstone
County, Montana, according to the official plat on file in the office of the

 

AUSADMT AUSAWDVA DEF ATTY Date Page 5

C)mO\ M /~/” id \Q Zl§//g

Clerk and Recorder of said county, under Document No. 3724345,
together with all buildings, improvements, fixtures, easements, and
appurtenances thereto;

- a 2016 Quantum RSZ6 Class C Motorhome, VIN
1FDXE4F86GDC25523;

- 1071 Lodge Drive, Bastian, VA 24314, Parcel ID #74A22;
- 5875 Whispering Woods Drive, Billings, MT 59106, Tax ID : A30501;
- 3533 FerncliffRoad, Pulaski, VA 24301, Tax ID 092-007-0000-0008;
- 6957 Owens Road, Radford, VA 24141, Tax ID 075-002-0001-0017;
- 2017 Trailstar Boat Trailer, VIN: 4TM19GH181-11300102;
- 2017 Big Tex Trailer 14ET34SFGN, VIN: 16VEX3424F2000941;
- 2017 Trailstar Boat Trailer, VIN: 4TM13MU25HBOOlO75;
- 2018 Load Rite Boat Trailer, VIN: 5A4JG6X25]2010168;
- 2017 Tracker, Hull ID No. BUJ31030E617;
- 2017 Ranger, Hull ID No. RGR12251A617;
- 2017 Tracker, Hull ID No. BUJ10087A717;
- 2017 Ranger, Hull ID No. RGR12251A617;
- 2017 Tracker, Hull ID No. BU110087A717;
- 2017 Sea Ray, Hull ID No. SERV1829J617; and
- Jewelry purchased after October 1, 2016.
The United States agrees that any forfeited property will be used to satisfy the

restitution requirements in this case until all victims eligible for restitution have

 

 

CJML M z./” mg \a[\s[ 15
AUsADMT AUSAWDVA DEF ATTY Date Page 6

been made whole. Once all victims have been made whole, any remaining
property subject to forfeiture will remain forfeited and the United States will
dispose of it via the normal procedures governing forfeiture, not to exceed the
amount of the money judgment $23,396,134. Any restitutions made prior to
or after the filing of the Superseding lnformation will be credited to and
used to offset the forfeiture amount and money judgment figure
included in this plea agreement

5. Waiver of Rights by Plea:

(a) The defendant is entitled to have the charges outlined in
superseding information filed in CR 18-85-BLG-DLC prosecuted by an indictment
returned by a concurrence of 12 or more members of a legally constituted grand
jury, consisting of not less than 16 and not more than 23 members.

(b) The government has a right to use against the defendant, in a
prosecution for perjury or false statement, any statement given under oath during
the plea colloquy.

(c) The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

(d) The defendant has the right to a jury trial unless, by written
waiver the defendant consents to a non-jury trial. The United States must also

consent and the Court must approve a non-jury trial.

 

 

‘_w£ % _/-g_ ;mL ra_A:~./(a
AUSADMT AUSAWDVA DEF ATTY Date Page 7

(e) The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings

(f) If the trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
where actual bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it could
return a verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict unless, after hearing
all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable
doubt

(g) lf the trial is held by the judge without a jury, the judge would
find the facts and determine, after hearing all of the evidence, whether or not the
judge was persuaded of the defendant’s guilt beyond a reasonable doubt

(h) At a trial, whether by a jury or a judge, the United States would
be required to present its witnesses and other evidence against the defendant The
defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. In turn, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

 

 

wi g _LL nn lana/ir
AUSADMT AUSAWDVA DEF ATTY Date Page 8

would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court

(i) At a trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

(j) If convicted, and within 14 days of the entry of the Judgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

(k) The defendant has a right to have the district court conduct the
change of plea hearing required by Rule ll, Federal Rules of Criminal Procedure.
By execution of this agreement the defendant waives that right and agrees to hold
that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.
Magistrate Judge, if necessary.

(1) If convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

The defendant understands that by pleading guilty pursuant to this

agreement, the defendant is waiving all of the rights set forth in this paragraph

 

 

Q_~_)L 24 /-»” m_ ransz
AUSADMT AUSAWDVA DEF ATTY Date Page9

The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The parties jointly agree that the defendant will
receive a 20 point enhancement pursuant to 2B1.1(b)(1)(K) for the loss caused by
the offense in this case, and the United States agrees not to seek a higher
enhancement for loss under 2B1.1(b)(1). The United States will also recommend
the defendant’s offense level be decreased by two levels for acceptance of
responsibility, pursuant to USSG §3E1.1(a), unless the defendant is found to have
obstructed justice prior to sentencing, pursuant to USSG §3C1.1, or acted in any
way inconsistent with acceptance of responsibility The United States will move
for an additional one-level reduction, pursuant to USSG §3E1.1(b), if appropriate
under the Guidelines. The United States also agrees to not seek the imposition of a
fine against the defendant The parties reserve the right to make any other
arguments at the time of sentencing The defendant understands that the Court is
not bound by this recommendation

7. Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable

8. Potential Departure for Substantial Assistance: The defendant

maintains that the defendant can provide substantial assistance to the United States

 

 

% xi ma ash ralls/ia
AUSADl\/IT AUSAWDVA DEF ATTY Date Page 10

that would make the defendant eligible to receive consideration from the
prosecution in the form of a substantial assistance departure motion underUSSG
§5K1.1 and/or 18 U.S.C. § 3553(e) and/or Rule 35, Federal Rules ofCriminal
Procedure.
Obll`gatl`ons ofthe defendant Substantial assistance means, for the
purposes of this agreement that the defendant agrees to:

0 cooperate fully with law enforcement agents and disclose to
them, at any time requested by them, his knowledge of any

criminal activity.

0 waive any right he may have to refuse to answer any questions
posed by law enforcement agents.

0 provide complete, truthful, forthright, material, important,
valuable, and meaningful information to the best of the
defendant’s knowledge and belief bearing on any subject inquired
of the defendant by the Court, the United States Attorney’s Office,
the Grand Jury, or any
Federal, State, or local investigative agency, and

0 provide complete, truthful, and forthright testimony if called upon

in any proceeding, at any time, before a court or grand jury.

The defendant understands that providing materially false information

 

wm fe; _l;'f mi rains/13

AUSADMT AUSAWDVA DEF ATTY Date' Page 1 1

or withholding material information may result in further criminal action for
fraud, false statements, obstruction ofjustice, or perjury.

The defendant understands his attorney may be present at any contact
with any government personnel. Government agents are required to receive
permission from defense counsel prior to any contact with the defendant

Obligations Ofthe United States: If the defendant chooses to provide
assistance, the prosecution agrees that the information provided will not be used
against the defendant in any criminal proceeding, including at the defendant’s
own sentencing This testimonial restriction does not extend to forfeiture or
other civil issues.

The United States will consider and evaluate any written proffer or nature
of the information and the recommendations of law enforcement If the
prosecution concludes that the assistance provided is substantial, truthful, and
complete, as required, a departure motion determined by the United States to be
appropriate under the circumstances will be made. The defendant is not offered
or promised that a departure motion, or any specific type of motion, Will be
filed by the United States.

Acknowledgments: The defendant acknowledges that if the defendant
commits any local, state, or federal crime (other than at the direction of law

enforcement in furtherance of an investigation) that diminishes the defendant’s

 

 

Q/v_\_€-_ M_ Mm_l?_-AE/_lg

AUSADMT AUSAWDVA DEF ATTY Date Page 12

credibility or effectiveness as a witness, the United States may, in the
prosecutor’s discretion, refuse to file any departure motion even though the
defendant may have also provided assistance that is otherwise considered
substantial. The defendant acknowledges that no promise has been made and
accepts this agreement aware that no such motion will be filed if the United
States determines that the information is untruthful, willfully incomplete, of little

value, or insubstantial.

Recommena'atz`ons: If the government makes a motion for reduction of
sentence, the defendant understands that the United States will also make a
recommendation to the Court about the extent of the departure The defendant
is free to argue for a sentence below the government’s recommended departure.
Although the Court is required to impose any applicable statutorily required
penalties, the parties understand that the Court is not bound by the
recommendations of either party.

9. Waiver of Appeal of the Sentence - General: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255.
Based on the concessions made by the United States, the defendant knowingly
waives any right to appeal or collaterally attack any aspect of the sentence,

including conditions of probation or supervised release. This waiver includes

 

cwa ga LEEHA:/s

AUSADMT AUSAWDVA DEF ATTY Date Page 13

challenges to the constitutionality of any statute of conviction and arguments that
the admitted conduct does not fall within any statute of conviction. This waiver
does not prohibit the right to pursue a collateral challenge alleging ineffective
assistance of counsel.

10. Voluntary Plea: The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

11. Detention/Release After Plea: The United States agrees to
recommend that the defendant will remain free on bond pending sentencing
provided he continues to abide by the conditions set by the court for his release.
The United States further agrees to recommend that the defendant be allowed to
self-report to the Bureau of Prisons if he is required to be incarcerated provided
that he has fully abided by the conditions of his release at time of his sentencing

12. Breach: If the defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and
sentencing, the U.S. Attorney’s Office is relieved of its obligations under this
agreement, but the defendant may not withdraw the guilty plea.

13. Entire Agreement: Any statements or representations made by the

United States, the defendant, or defense counsel prior to the full execution of this

 

 

_cw$ “&‘L_ ¢~_/ J§L iam/6
AUSADMT AUsAwr)vA DEF ArrY Date Page 14

plea agreement are superseded by this plea agreement No promises or
representations have been made by the United States except as set forth in writing
in this plea agreement This plea agreement constitutes the entire agreement
between the parties. Any term or condition which is not expressly stated as part of
this plea agreement is not to be considered part of the agreement

KURT G. ALME
United States Attorney

%z//z/

CoLfN M./ RUBICH
Assistant U. S. Attorney
Date: 52

I>A/»-»/ A/ /\` f ,
LABKY wAYNE PRICEf/JR.
Defendant

Date: /2-//- /5-'

 
 
    

 

THo s J. BoNDUEANT, JR.
Defense Counsel
Date: /2 //z@

M/Z//

RANDY R'AMSEYER
Assistant United States Attorney

Western District of Virginia
Date: 12-//- ').O/S’

 

<)LL ‘Z€é _/~_/F_MiaAs/rs

AUSADMT AUSAWDVA DEF ATTY Date Page 15

